Citation Nr: 0306844	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  96-36 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral vascular disease.

3.  Entitlement to service connection for high blood pressure 
and a heart disorder secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Winton-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a July 1996 decision, the RO 
denied entitlement to service connection for PTSD.  A March 
1997 RO rating decision denied entitlement to service 
connection for peripheral vascular disease and service 
connection for high blood pressure and a heart disorder 
secondary to PTSD.  In July 2000, a hearing was held at the 
Board before C.W. Symanski who is the Veterans Law Judge 
rendering the final determination in this claim pursuant to 
38 U.S.C.A. § 7102(b).  In November 2000, the Board 
determined that the issue of entitlement to service 
connection for peripheral vascular disease was subject to the 
new and material standard, and remanded the claims listed on 
the title page for further development.  The RO continued the 
denials of the claims following completion of the requested 
development, and returned the case to the Board for further 
appellate review.

The Board will address the issue of entitlement to service 
connection for high blood pressure and a heart disorder 
secondary to PTSD in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD stems from exposure to a combat 
stressor in service.

2.  In an unappealed decision dated June 1990, the RO denied 
a claim for service connection for peripheral vascular 
disease on the basis that such disease was first demonstrated 
many years after service and was not shown to be causally 
related to service.

3.  Additional evidence submitted since the RO's June 1990 
decision is not new and material as it does not competently 
address whether peripheral vascular disease was first 
manifested in service and/or causally related to event(s) in 
service.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 4.125(a) (2002).

2.  The RO's June 1990 decision denying service connection 
for peripheral vascular disease is final.  38 U.S.C. 
§ 4005(b)(1) (1988); 38 C.F.R. § 19.129(a) (1990).

3.  The evidence added to the record subsequent to the RO's 
June 1990 decision is not new and material evidence; 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) became 
effective during the pendency of this appeal.  Among other 
things, this law requires VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
and includes other notice and duty to assist provisions.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002).  VA has 
enacted regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  
The RO has developed the claim pursuant to the VCAA.  As 
addressed below, the Board grants service connection for PTSD 
and remands to the RO the issue of service connection for 
high blood pressure and a heart disorder secondary to PTSD.  
A discussion of the VCAA provisions, therefore, will be 
limited to the issue of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for peripheral vascular disease.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

By letter dated March 30, 2001, the RO specifically notified 
the veteran of the evidence received, the evidence being 
requested by VA, and the evidence and/or information still 
required of the veteran to substantiate his claim.  At this 
time, he was notified that VA would assist him in obtaining 
all evidence, but that he was "ultimately responsible" for 
providing evidence capable of substantiating his claim.  By 
means of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC's), the RO has 
periodically informed the veteran of the evidence obtained 
and reviewed in his claim, and the Reasons and Bases for the 
denial.  On the facts of this case, the Board finds that the 
notice provisions of the VCAA have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this case, the record 
already contains service medical records, clinical records 
from the Ashville, Durham, and Salisbury, North Carolina VA 
Medical Centers (VAMC), and private medical records which 
were considered in the previous final denial.  During this 
appeal, the RO obtained the veteran's recent VA clinical 
records and his complete records from the Social Security 
Administration (SSA).  The veteran has submitted additional 
private medical records, some of them duplicate of records 
previously of file, and has not identified the existence of 
any additional private evidence and/or information which may 
support a reopening of his claim.  See generally Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  VA has no duty to 
provide a medical examination or obtain medical opinion 
absent a reopening of the claim, see 38 U.S.C.A. § 5103A(f) 
and 38 C.F.R. § 3.159(c)(4)(iii), but notes that there is no 
competent evidence to suggest that the veteran's peripheral 
vascular disease and/or symptoms may be associated with an 
in-service event.  Rather, the competent evidence of record 
clearly demonstrates the manifestation and diagnosis of 
peripheral vascular disease many years following the 
veteran's period of active service.  The Board, therefore, 
finds that the duty to assist provisions of the VCAA have 
been satisfied. 

In summary, the veteran has been provided proper notice, he 
has been provided the opportunity to present evidence and 
argument in support of his claim to reopen, and he has not 
identified the existence of any additional records which may 
support a reopening of his claim.  Based upon the above, the 
Board finds that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.

II.  Service connection - PTSD

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a) (2002), a medical link between current 
symptoms and in-service stressor(s) and credible supporting 
evidence that the claimed in-service stressor(s) occurred.  
38 C.F.R. § 3.304(f) (2002); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  In this case, the psychological and 
psychiatric examinations have provided conflicting 
assessments as to whether the veteran manifests PTSD.  In 
October 1997, the veteran underwent VA PTSD examination with 
benefit of review of his claims folder.  This examination 
reviewed the conflicting assessments of record, and concluded 
that the veteran manifests PTSD.  Based on this examination, 
the Board finds that, with application of the benefit of the 
doubt rule, the veteran holds a current diagnosis of PTSD.

The dispositive issue presented in this case concerns whether 
the veteran was actually exposed to the combat and non-combat 
stressors relied upon in arriving at his PTSD diagnosis.  
Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  Service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1996-1998).  A substantive revision to 
38 C.F.R. § 3.304(f), which occurred during the appeal 
period, relaxed the evidentiary standard governing the 
type(s) of evidence required to establish service connection 
for PTSD.  See 64 Fed. Reg. 32807-32808 (June 18, 1999).  In 
pertinent part, the new provision holds that a claimant's 
testimony alone may establish the occurrence of the claimed 
in-service stressor if consistent with the circumstances, 
conditions, or hardships of his/her service.  However, this 
provision is only applicable once a claimant has established 
that he/she engaged in combat with the enemy.  38 C.F.R. 
§ 3.304(f) (2002).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  VA is not required to accept a claimant's assertions 
of combat exposure but, in arriving at its findings of fact, 
the credibility of the claimant's testimony and statements of 
record must be addressed.  Cohen, 10 Vet. App. at 145-46.
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  For instance, independent evidence 
such as radio logs and morning reports which establish the 
occurrence of a stressful event and implies a claimant's 
personal exposure is sufficient to constitute credible 
supporting evidence.  Suozzi v. Brown, 10 Vet. App. 307 
(1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  
However, the regulatory requirement for "credible supporting 
evidence" means that a claimant's testimony, or the medical 
opinion based upon post-service examination, alone cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Moreau, 9 Vet. App. at 396.  Examples of "other supportive 
evidence" includes, but is not limited to, incidents of a 
plane crash, ship sinking, explosion, rape or assault, or 
duty in a burn ward or graves registration unit.  See 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI (1998).

The veteran claims to have been exposed to numerous combat 
and non-combat stressors in service.  As noted in the 
examination reports of record, he is a poor historian with a 
tendency to exaggerate his claimed service experiences.  He 
has also been reluctant to provide the RO with sufficient 
information to conduct a meaningful search to corroborate his 
many claimed in-service stressors.  Essentially, he contends 
that, while serving with the 39th signal battalion in the 
Republic of Vietnam, he was exposed to mortar and small arms 
fire and witnessed individuals being killed or wounded in 
action.  In a Vietnam history reported to the Vet Center in 
October 1991, he referred to incidences of being exposed to 
enemy fire, to include a "bombing" while stationed at "Bon 
tau."  He did not receive any service awards indicative of 
combat service.

Research conducted by the U.S. Armed Service Center for Unit 
Records Research (USASCRURR) indicates that the veteran's 
unit, the 39th Signal Battalion, was located at the Tan Son 
Nhut Airbase from March 23, 1962 to January 1966 at which 
time the Battalion was moved to Vung Tau.  The unit histories 
note, in general terms, that the 39th Signal Battalion served 
in active Viet Cong areas and that "[p]rotection from mortar 
and rocket attacks for men and equipment is the order of the 
day."  On March 12, 1966, the veteran's company received 2 
battle casualties as a result of an 80 round mortar attack on 
the Vung Tau Army Airfield of which 21 rounds hit in the 
company area.

The Board finds that, with application of the benefit of the 
doubt rule, sufficient corroborating evidence exists to 
support a finding that the veteran was exposed to a combat 
stressor in service.  The record reflects that the veteran 
had reported coming under a bombing attack at "Bon tau" 
several years before the USASCRURR research became of record.  
The research conducted by USASCURR documents a substantial 
mortar attack on "Vung Tau" Army Airfield at a time when 
the veteran's battalion was stationed at this facility.  The 
presence of the veteran's battalion at Vung Tau during this 
mortar attack strongly suggests that he, in fact, was 
personally exposed to the mortar attack.  This evidence is 
sufficient to place the record in relative equipoise as to 
whether the veteran was exposed to a combat stressor in 
service, see Suozzi, 10 Vet. App. at 311 and Pentecost, 16 
Vet. App. 124 (2002), and that such stressor has been 
identified as being productive of PTSD.  Accordingly, the 
Board resolves reasonable doubt in favor of the veteran by 
finding that his PTSD results from exposure to a combat 
stressor in service.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the claim for service connection for PTSD is granted.

II.  New and material - peripheral vascular disease

Review of the record indicates that a claim for service 
connection for peripheral vascular disease was previously 
denied by means of an RO rating decision dated June 1990.  On 
June 21, 1990, the RO provided the veteran notice and a copy 
of the rating decision, but the veteran failed to submit a 
timely filed Notice of Disagreement (NOD). See 38 U.S.C. 
§ 4005(b)(1) (1988); 38 C.F.R. § 19.129(a) (1990) (an NOD 
must be filed within one year from the date of mailing of the 
initial review and determination; otherwise the claim becomes 
final).  This decision, therefore, is final.  As a general 
rule, once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).  However, if the claimant can thereafter 
present new and material evidence of the previously 
disallowed claim, then the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).  
The Board notes that a revised standard for adjudicating new 
and material evidence claims is not applicable to the claim 
on appeal.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (the 
effective date for the revised provisions of 
38 C.F.R. § 3.156(a) only applies to claims received on or 
after August 29, 2001).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  At the very least, the information and 
evidence of record must show that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
which may be associated with event(s) during active service.  
See generally 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Peripheral vascular disease is not listed among the chronic 
diseases subject to presumptive service connection if 
manifest to a degree of 10 percent or more within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101(3), 1112, 
1133 (West 2002); 38 C.F.R. § 3.309(a) (2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The evidence before the RO in its June 1990 decision included 
service medical records which were negative for a diagnosis 
of peripheral vascular disease.  His clinical records 
reference one instance of treatment for right knee pain due 
to a laceration in April 1968.  In January 1970, he presented 
for emergency room treatment for left knee pain which he had 
had for "sometime."  He denied injury to the knee, but 
thought that he may have gout based on his family history.  
His physical examination showed no deformity, full range of 
motion, negative anterior drawer sign, no crepitus, a stable 
patella and lateral stability.  He was given an impression of 
painful left knee.  On his separation examination in January 
1970, he only reported a history of right knee problems.  His 
physical examination noted a scar on the right knee, but 
otherwise reflected "NORMAL" clinical evaluations of his 
"VASCULAR SYSTEM" and "LOWER EXTREMITIES."  The post-
service medical records first reflected treatment for 
claudication due to probable peripheral vascular disease by 
Dr. Cooke in 1985 with a formal diagnosis first shown in 
1988.  There was no competent evidence of record suggesting 
the onset of peripheral vascular disease in service or that 
such disease was causally related to event(s) in service.  
The RO denied the claim on the basis that the veteran's 
peripheral vascular disease was first manifested many years 
following his separation from service.

The evidence of record since the RO's June 1990 decision 
include hospitalization records from Cabarrus Memorial 
Hospital, dated June 1976, which recorded the veteran's 
"[u]nremarkable" medical history with the exception of 
syncopal episodes and medication use of Librium for 
psychiatric disorder.  At this time, he did not hold a 
diagnosis of peripheral vascular disease nor were there 
recorded manifestations of claudication symptoms.  The other 
newly submitted private and VA clinical records and 
examination reports show continued treatment for peripheral 
vascular disease.  His VA clinical records note that he 
appeared to be a poor historian with a tendency towards 
dramatization and exaggeration.  In October 1991, the veteran 
presented his personal testimony in an effort to reopen his 
claim.  He testified to having leg problems, particularly on 
long walks, during active service.  He recalled an in-service 
emergency room visit where he had blood work conducted and 
told that he did not have gout.  He continued to have similar 
problems following his separation from service, and recalled 
receiving treatment from Dr. Cooke.  Dr. Cooke had informed 
him that his problem was due to poor circulation in his legs.

For purposes of reopening a claim, the claimant only need to 
submit evidence which is new and material regarding the 
basis, or issue at hand, for the previous final denial.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (determining 
the issue at hand for the purposes of reopening a finally 
denied claim depends on what evidence was before the 
adjudicator when the final decision was made and the reasons 
that were given for the denial of the claim).  As indicated 
above, the RO denied the claim on the basis that the 
veteran's peripheral vascular disease was first manifested 
many years following his separation from service.

The newly submitted medical evidence since the RO's June 1990 
decision essentially confirms the previously established 
diagnosis of peripheral vascular disease.  None of this 
evidence suggests the onset of peripheral vascular disease in 
service or that such disease is causally related to event(s) 
in service.  To the contrary, the records from Cabarrus 
Memorial Hospital strongly militate against such a finding as 
there was no evidence of a manifestation or diagnosis of 
peripheral vascular disease as of 1976.  None the newly 
submitted medical evidence is material to the question at 
hand.  The lay statements of the veteran essentially 
reiterate the fact that he was treated for knee pain in 
service and his belief that his peripheral vascular disease 
was first manifested in service.  The RO had essentially 
considered such evidence in its June 1990 decision.  His 
additional details of such treatment and opinion that his 
peripheral vascular disease was first manifested in service 
hold no probative value in this case.  Espiritu v. Derwinski, 
2 Vet. App. at 494; 38 C.F.R. § 3.159(a) (2002).  This is so 
because lay assertions in matters requiring medical expertise 
simply cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

When the Board finds that no new and material evidence has 
been submitted, it is bound by an express statutory mandate, 
found in 38 U.S.C.A. §§ 7104(b) and 5108, not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 5 
(1995) aff'd 83 F.3d 1380 (Fed. Cir. 1996).  Since no new and 
material evidence has been submitted, the claim is not 
reopened.


ORDER

Service connection for PTSD is granted.

In the absence of new and material evidence having been 
submitted, the claim for service connection for peripheral 
vascular disease is not reopened and the benefit sought on 
appeal is denied.

REMAND

The Board's grant of service connection for PTSD now provides 
a valid legal basis for a potential grant of service 
connection for a disability proximately related thereto.  
38 C.F.R. § 3.310 (2002).  To date, the RO has not developed 
the claim of entitlement to service connection for high blood 
pressure and a heart disorder as secondary to service 
connected PTSD pursuant to the VCAA provisions.  See 
generally RO letter dated March 30, 2001 and SSOC dated April 
2002.  The Board, therefore, remands the issue to the RO for 
development of the claim and reconsideration based on the 
grant of service connection for PTSD.  See Chairman's 
Memorandum No. 01-02-01 (Jan. 29, 2002).  Accordingly, the 
issue is REMANDED to the RO for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for high blood pressure and a 
heart disorder as secondary to service 
connected PTSD.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided an SSOC, 
and an appropriate period of time should 
be allowed for response.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The veteran need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board has remanded this case to ensure complete 
development of the claim under the VCAA provisions.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



